

116 S706 IS: Report and Educate About Campus Hazing Act
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 706IN THE SENATE OF THE UNITED STATESMarch 7, 2019Ms. Klobuchar (for herself, Mr. Brown, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to require institutions of higher education to disclose
			 hazing incidents, and for other purposes.
	
 1.Short titleThis Act may be cited as the Report and Educate About Campus Hazing Act or the REACH Act. 2.Inclusion of hazing incidents in annual security reportsSection 485(f)(1)(F) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(1)(F)) is amended—
 (1)in clause (i)(IX), by striking and after the semicolon; (2)in clause (ii), by striking and after the semicolon;
 (3)in clause (iii), by striking the period at the end and inserting ; and; and (4)by adding at the end the following:
				
 (iv)of hazing incidents that were reported to a campus official.. 3.Definition of hazingSection 485(f)(6)(A) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(6)(A)) is amended—
 (1)by redesignating clauses (iii) through (v) as clauses (iv) through (vi), respectively; and (2)by inserting after clause (ii) the following:
				
 (iii)The term hazing means any intentional, knowing, or reckless act committed by a student, or a former student, of an institution of higher education, whether individually or in concert with other persons, against another student (regardless of that student's willingness to participate), that—
 (I)was committed in connection with an initiation into, an affiliation with, or the maintenance of membership in, any organization that is affiliated with such institution of higher education (including any athletic team affiliated with that institution); and
 (II)contributes to a substantial risk of physical injury, mental harm, or degradation or causes physical injury, mental harm, or personal degradation..
 4.Recording of hazing incidentsSection 485(f)(7) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(7)) is amended by inserting after the second sentence the following: For hazing incidents, such statistics shall be compiled in accordance with the definition of that term in paragraph (6)(A)(iii)..
 5.Educational program on hazingSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
			
 (30)The institution shall provide a comprehensive program to prevent hazing (as defined in section 485(f)(6)(A)(iii)). The program shall—
 (A)be a campus-wide program for students, staff, faculty, and other campus stakeholders (such as alumni and families of students);
 (B)be a research-based program; (C)be designed and implemented in partnership with a broad coalition of campus stakeholders, including leadership of the institution, faculty, staff, students, alumni, and families of students;
 (D)include information on hazing awareness, hazing prevention, the institution’s policies on hazing, how to report hazing, and the process used to investigate hazing; and
 (E)include skill building for bystander intervention, information about ethical leadership, and the promotion of strategies for building group cohesion without hazing..